Citation Nr: 1802552	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  11-14 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for coronary artery disease, currently evaluated as 30 percent disabling prior to June 28, 2017 and as 60 percent disabling from June 28, 2017.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on a period of active duty for training (ACDUTRA) from March 1984 to July 1984 and on active duty from January 1986 to January 1988 and from October 1990 to May 1996.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2012.  A transcript of that hearing is of record.

In September 2014, the Board issued a decision which, in pertinent part, denied the Veteran's claim of entitlement to a rating in excess of 30 percent for coronary artery disease (CAD).   The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2016, the Court issued a memorandum decision which vacated the Board's September 2014 decision to the extent that it denied entitlement to a rating in excess of 30 percent for coronary artery disease and found that the issue of entitlement to a TDIU was not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Therefore, the case was remanded to the Board for readjudication.

In April 2017, the Board remanded the case for further development consistent with the September 2016 memorandum decision.

During the pendency of the appeal, in a July 2017 rating decision, the RO increased the disability evaluation for CAD to 60 percent disabling, effective June 28, 2017.  Because the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to June 28, 2017, the Veteran's CAD is not shown to have been productive of more than one episode of acute congestive heart failure in the past year, or; workload greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

2.  From June 28, 2017, the Veteran's CAD is not shown to have been productive of chronic congestive heart failure, or; a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. 

3.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities when considering his education, special training, and employment history.


CONCLUSIONS OF LAW

1.  Prior to June 28, 2017, the criteria for a disability rating in excess of 30 percent for CAD have not been met.  38 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §4.104, Diagnostic Code 7005 (2017).
 
2.  From June 28, 2017, the criteria for a disability rating in excess of 60 percent for CAD have not been met.  38 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §4.104, Diagnostic Code 7005 (2017).

3.  The criteria for entitlement to a TDIU are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

With respect to the TDIU claim decided herein, the Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) (2016) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the undersigned VLJ noted the elements of the claims that were lacking to substantiate the claims for increased ratings, and the hearing focused on the elements necessary to substantiate the claims.  The Veteran was asked questions to ascertain the current state of the Veteran's service-connected disabilities, including their functional effects.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. 
§ 1155; 38 C.F.R. Part 4 (2017).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2017).

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran's CAD has been evaluated as 30 percent disabling prior to June 28, 2017, and as 60 percent disabling thereafter, under Diagnostic Code 7005.  The Veteran filed a claim for an increased rating for his service-connected CAD in February 2009.  As such, the rating period on appeal is from February 2008, one year prior to the date of receipt of the increased rating claim.  38 C.F.R. 
§ 3.400(o)(2) (2017).

Under Diagnostic Code 7005 (arteriosclerotic heart disease/coronary artery disease), a 10 percent rating is assigned for a workload of greater than 7 METs but not greater than 10 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required. 

A 30 percent rating is assigned for a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Id.

A 60 percent rating contemplates more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction (LVEF) of less than 30 percent to 50 percent.  Id.

A 100 percent rating is warranted for coronary artery disease resulting in chronic congestive heart failure; or, workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope; or, there is LVEF of less than 30 percent.  Id. 

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).


Rating In Excess of 30 Percent Prior to June 28, 2017

A May 2009 VA report notes that the Veteran worked at his job on the oil rigs and noted he was getting winded easier, was tired easier, and having some chest pain.  He was back to working in the oil field on a drilling rig and it is fairly strenuous activity.  The physician estimated his MET was 4.5.

The December 2009 VA examiner noted complaints of fatigue, shortness of breath and angina, with a history of heart attacks in 1993.  No heart failures were noted to have occurred in the past year.  A stress test was performed, and the examiner noted that the Veteran's results were normal with a peak workload of 10.5 METs.  Chest x-rays and the EKG results were also noted to be normal, as well as heart rate and rhythm.

The December 2011 VA examiner noted that the Veteran complained of angina, shortness of breath, and fatigue.  No congestive heart failure was noted, but a history of myocardial infarctions was noted, with the Veteran indicating they occurred approximately 18 years ago.  The examiner noted heart size, rate and rhythm were all normal, and the Veteran's chest x-rays and EKG results were also noted to be normal.  The examiner indicated that a stress test was not performed and that the results of an echocardiogram were pending, but that based on the examination the examiner estimated the Veteran's METs level to be greater than 3 but less than 5.  The examiner noted that test results were needed in order to confirm the diagnosis.

An addendum opinion was obtained in December 2011, which requested that the examiner revisit his opinion in light of the now available test results.  The examiner then indicated that based on the results, the Veteran has a METs level of at least 7 to 10.  An exercise stress test was also separately performed in December 2011, with the examiner noting the Veteran to have a peak workload of 7.3 METs.  Finally, the December 2011 echocardiogram report reflects a left ventricle ejection fraction of 60 to 65 percent, with the reviewing physician noted that the Veteran's left ventricle systolic function was normal.

VA and Social Security medical records consistently reflect complaints of shortness of breath, chest pain, and fatigue.  However, the records are silent for any notations of congestive heart, failure, additional METs testing, or indications of left ventricular dysfunction or left ventricle ejection fractions below 50 percent.  Indeed, the Social Security and VA treatment records consistently reflect, where noted, that the Veteran's left ventricle ejection fraction is between 60 and 65 percent.

Based on the evidence outlined above, the Board finds that the preponderance of the evidence is against a finding that the Veteran's overall disability picture more nearly contemplates the level of severity contemplated by a 60 percent rating prior to June 28, 2017.  The findings contained in the December 2009 examination report and in the Social Security and VA treatment records are consistent with the criteria contemplated by a 30 percent rating or lower.  

The May 2009 VA examiner estimated the Veteran's MET was 4.5 but indicated no stress test was performed.  Thereafter, the December 2011 examiners estimated the Veteran to have a workload of between 3 and 5 MET which would support a rating of 60 percent, the examiner specifically noted that test results were needed to confirm the diagnosis.  Further, the same examiner indicated in an addendum to the original report that after reviewing the test results, the Veteran's workload was between 7 and 10 METs.  Thus, reading the examination report as a whole, the examiner's opinion is clearly that the Veteran's workload is between 7 and 10 MFTs, and not between 3 and 5 METs as initially estimated.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012); Acevedo v. Shinseki, 2 Vet. App. 286, 293-94 (2012).  Therefore, the Board finds that an increased rating in excess of 30 percent for CAD is not warranted prior to June 28, 2017.  38 C.F.R. § 4.104, Diagnostic Code 7005.

Rating in excess of 60 Percent From June 28, 2017

The June 2017 VA examiner noted that the Veteran had no history of congestive heart failure.  The Veteran complained of angina, shortness of breath, and fatigue.  The examiner noted heart rate, rhythm and sounds were all normal.  EKG results indicated left ventricular ejection fraction of 60 percent with normal wall motion and wall thickness.  Based on interview, the examiner estimated the Veteran's METs level to be greater than 3 but less than 5, which was consistent with activities such as light yard work (weeding), mowing lawn (power mower), and brisk walking (4mph).  Regarding the function impact on his ability to work, the Veteran reported "I can't do much of anything due to pain, weakness, and short of breath."  He stated every once and a while, he would help his son drive a truck and he left the oil field in 2009 due to daytime sleepiness from obstructive sleep apnea.

Based on the evidence described above, the Board finds that a rating of 60 percent is warranted for the entire rating period on appeal under Diagnostic Code 7005.  

There is no competent evidence to show that the Veteran has chronic congestive heart failure, or that he has an ejection fraction of 30 percent or less.  38 C.F.R. 
§ 4.104, Diagnostic Code 7005.  In fact, the Veteran's ejection fraction was 60 percent upon VA examination in June 2017, and the VA examiner expressly found that congestive heart failure was not present.  With regard to METs levels, the June 2017 VA examination report notes that the Veteran's METs level are estimated to be greater than 3 but less than 5, which does not meet those levels required to meet the criteria for the next higher 100 percent rating.  In summary, when viewed in the context of contemporaneous medical evidence, the Board finds that the evidence is insufficient to show that the Veteran has chronic congestive heart failure, a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or that he has an ejection fraction of less than 30 percent.  Accordingly, from June 28, 2017, the criteria for an evaluation in excess of 60 percent under Diagnostic Code 7005 are not shown to have been met, and the claim must be denied.

The December 2009, December 2011 and June 2017 VA examiners noted no history of arrhythmia, hypertensive heart disease, valvular heart disease, infectious heart disease, congestive heart failure, or other heart conditions.  38 C.F.R. § 4.104, Diagnostic Codes 7000-7123.  The Board notes that the Veteran has been diagnosed with hypertension; however, service connection at a 10 percent rating has already been granted for his hypertension.  As such, the Board finds that the Veteran's hypertension is already fully contemplated by its assigned rating and therefore need not be further considered.

No additional higher or alternative ratings under different Diagnostic Codes for the periods on appeal are warranted in this case, as the Veteran's service-connected disability has consistently been characterized as CAD.  38 C.F.R. § 4.104, Diagnostic Codes 7000-7123.  The Veteran has a history of myocardial infarctions, occurring at the ages of 29 and 30.  However, the rating criteria for myocardial infarction are the same as those used to rate CAD.  38 C.F.R. § 4.104, Diagnostic Codes 7005, 7006.  Therefore, an increased rating under Diagnostic Code 7006 for myocardial infarction is not warranted for the same reasons that an increased rating for CAD is not warranted. 

The claim has been reviewed with consideration of whether further staged ratings would be warranted.  However, the evidence shows no distinct periods of time during which the Veteran's symptoms have varied to such an extent that a rating in excess of those currently assigned would be warranted.  38 U.S.C.A. § 5110; Hart, 21 Vet. App. at 508.

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b) (1) (2017).  Otherwise, the schedular rating is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings in this case are adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected CAD.  See Thun, 22 Vet. App. at 115.  The Veteran's CAD is are evaluated by rating criteria which specifically contemplate the Veteran's decreased activity capability as shown by reduced METs, dyspnea, fatigue, angina, and the need for continuous medications.  See 38 C.F.R. § 4.104, Diagnostic Code 7005.  There has been no demonstration of associated functional impairment that has been unaccounted for by the currently assigned schedular ratings.

In a February 2017 written presentation, the Veteran's representative stated that Diagnostic Code 7005 focuses solely on whether CAD results in ventricular dysfunction or certain metabolic equivalent levels, and whether those levels produce dyspnea, fatigue, angina, dizziness, or syncope.  38 C.F.R. § 4.104.  The representative argued that the Veteran experienced the following symptoms of his heart disability that are not contemplated by this diagnostic code:

            An intolerance for extreme temperatures;
            An inability to perform significant physical activity;
            Shortness of breath with even the smallest amount of exertion;
            Pain whenever he attempts any stressful tasks, and 
            An inability to walk for more than two-hundred steps without pain.

The Board disagrees.  The Board observes that all of the listed symptoms are indeed descriptive of, and therefore subsumed by, the Veteran's decreased activity capability as shown by reduced METs.  While the rating criteria could not possibly list every possible symptom which may be experienced, one can reasonably conclude that the Veteran's reported symptoms all reasonably represent physical and exertional limitations due to reduced metabolic level.

Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from his service-connected disability with the pertinent schedular criteria does not show that his service-connected CAD presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Consequently, the Board finds that the available schedular ratings are adequate to rate the Veteran's CAD.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

As the preponderance of the evidence is against the claims for increased ratings, there is no doubt to be resolved, and initial ratings greater than those assigned herein for the Veteran's migraine headaches and prostatitis are not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

TDIU

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total and where it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 4.16, 4.19 (2017); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment may also be held to exist, on a facts-found basis (including, but not limited to, employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16.

The Veteran's service-connected disabilities include: CAD status post percutaneous coronary intervention and myocardial infarction, rated as 30 percent disabling prior to June 28, 2017 and as 60 percent disabling from June 28, 2017; PTSD, rated as 50 percent disabling; hypertension, rated as 10 percent disabling; and left inguinal herniorrhaphy, postoperative, rated as noncompensable.  The Veteran's combined disability rating is 70 percent prior to June 28, 2017 and 80 percent from June 28, 2017.  As the Veteran has "one disability" rated at 40 percent or more and a combined disability rating of 70 percent or more, the threshold requirements for a TDIU are met during the entire rating period on appeal.  38 C.F.R. § 4.16(a).

With the threshold requirements satisfied, the Board finds that there is at least an approximate balance of positive and negative evidence as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. 

By way of background, the Veteran has a high school education and completed training at a pump school from 1999 to 2001.  Following separation from service in 1996, he worked as a sheet metal fabricator for less than 90 days, as a welder from 1996 to 2004, and as a driller helper and oil driller from 2004 to 2009.  Mostly, these jobs are heavy in physical demand and semi-skilled.  In his November 2016, VA Form 21-8940, the Veteran reported he became too disabled to work in 2009.  However, he reported he has worked 30 to 40 hours from 2013 to 2014 as a truck driver, from November 2014 to March 2015 in the oil field and from March 2015 to the present, again as a truck driver. 

The Veteran's Social Security Administration (SSA) earnings record shows that he earned $46, 486 in 2009, the year he claims he became too disabled to work.  He earned $447 in 2010, $230 in 2011, $0 in 2012, $10,356 in 2013, $2,571 in 2014 and $34, 888 in 2015.  

Upon careful review of the evidence of record, the Board finds that the positive and negative evidence regarding the Veteran's TDIU claim is in relative equipoise. 

The record shows that the Veteran is currently working part-time as a truck driver since 2015.  However, the Veteran reported this arrangement is possible only because his employer extends accommodations which excuse the Veteran from meeting the general job requirements, such as driving with a partner, meeting scheduling requirements, and lifting hoses weighing up to 100 pounds.  After a lengthy conversation with the employer regarding his service-connected disabilities, they decided to rehire the Veteran in 2015, and his employer understands that he is a disabled veteran and has made these accommodations to allow him to maintain employment.  The employer permits the Veteran to drive alone, instead of with a partner; he is not required to meet any deadlines affording him the flexibility to stop and rest as frequently as needed; and he is provided a second driver who follows his truck, deals with customers on his behalf, and performs any task that would require lifting weight.  

The Board finds that the realistic chances of the Veteran obtaining and retaining employment must be considered in light of his physical and educational capabilities.  Although the Veteran is currently working part-time, and he certainly had some marginal employment over the years, the totality of the evidence supports a finding that his service-connected disabilities render him unable to obtain and maintain substantially gainful employment when his educational and work background are taken into consideration.

As noted above, the Veteran has a high school degree, and spent his entire career working in physically demanding jobs.  His education and training is limited, and his physical abilities are quite significant as evidenced by his high disability ratings, VA and private examination results, and the lay statements.  Moreover, the Veteran has both physical and psychological limitations which affect his ability to perform in either physical or sedentary work situations.  

The Veteran has reported difficulty with lifting, and doing general physical labor.  This is supported by the private medical opinions of record.  In March 2011, a private medical examination was conducted in association with a claim for SSA benefits.  The physician offered an opinion that the Veteran would be unable to perform any job that required significant amount of physical activity, he would be on multiple medications for the rest of his life, and he would not be able to tolerate extreme temperatures.  Additionally, in December 2011, Dr. L. noted a lessened ability to perform activities of daily living due to the need to sit and rest often.  

Significantly, in a February 2018 vocational assessment report, a private vocational consultant provided an opinion "it is more likely than not that [the Veteran] is unable to secure and follow substantially gainful employment, even at the sedentary leve, since 2009, because of his service-connected disabilities."  The consultant noted that this is evidenced by two failed work attempts after 2009; although he is currently employed part-time, this work is not substantially gainful because the job duties have been modified to accommodate the Veteran's limitations and it is a protected work environment.

In reaching this conclusion, the consultant noted in July 2010, Dr. W. restricted the Veteran to lifting and carrying 20 pounds occasionally and 10 pounds frequently, which was consistent with the definition of light work.  This would prevent him from returning to all of his prior work, which was medium to heavy in physical demand.

The consultant opined that the Veteran's PTSD symptoms would preclude him from pursuing competitive employment.  In May 2010, a social worker noted the Veteran had made homicidal threats against his previous employer and co-workers; during the interview, the Veteran spoke of multiple altercations with supervisors, co-workers, and the public throughout his work history, which resulted in termination of his employment.  Although the Veteran was currently working part-time, this is not considered competitive employment, but protected employment, due to the numerous accommodations that are being provided by the employer.  The Veteran requires frequent breaks exceeding 10 percent of the work day to rest and alternate positions between sitting and standing.  He is unable to produce a consistent amount of work, while on the job, so his employer has removed even minimal production requirements.  He worked in isolation, which is not customary for competitive employment or his current position.

In sum, the Veteran's service-connected CAD, hypertension, and PTSD are manifested by various symptoms that impact his ability to secure or follow a substantially gainful occupation.  When considering the Veteran's education, training, and employment history, the Board concludes that the evidence is at least in equipoise as to whether he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  As such, based on the evidence of record and resolving reasonable doubt in the Veteran's favor, entitlement to a TDIU is warranted.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.16.

The Veteran has not asserted nor does the evidence show that any one disability results in the inability to work.  Rather, in the November 2016, VA Form 21-8940, the Veteran states a combination of his CAD, hypertension and PTSD prevent him from securing or following any substantially gainful occupation.  Accordingly, the issue of entitlement to special monthly compensation at the housebound rate is not raised by the evidence.  See Bradley v. Peake, 22 Vet. App. 280 (2008).


ORDER

Entitlement to a rating in excess of 30 percent for CAD, prior to June 28, 2017, is denied.

Entitlement to a rating in excess of 60 percent for CAD, from June 28, 2017, is denied.

Entitlement to a TDIU is granted, subject to the regulations governing the award of monetary benefits.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


